HEDRICK, Chief Judge.
Petitioner’s sole argument on appeal is that the trial court erred by granting respondent’s motion for summary judgment. He claims the evidence before the trial court in the hearing on respondent’s summary judgment motion raises a genuine issue as to whether he was entitled to a salary increase of 7.5%. We disagree.
Chapter 757 of the 1953 Session Laws, as amended in Chapter 415 of the 1977 Session Laws, provides as follows:
Whenever any member of the classified service of the City of Asheville is discharged, suspended, reduced in rank, transferred against his or her will, or is denied any promotion or raise in pay which he or she should he entitled to, that member shall be entitled to a hearing before the Civil Service Board of the City of Asheville to determine whether or not the action complained of is justified .... Within 10 days of the receipt of notice of the decision of the board, either party may appeal to the Superior Court division of the General Court of Justice for Buncombe County for a trial de novo (emphasis added).
The petitioner has not been discharged, suspended, reduced in rank or transferred against his will. Neither has he been denied any promotion or raise in pay to which he should be entitled. If the petitioner had received an evaluation of “outstanding,” he would have been entitled to a 7.5% pay increase, and under these' circumstances, if the Civil Service Board had denied him that 7.5% pay increase, he would have been able to appeal that decision to the Superior Court in a trial de novo.
Petitioner contends that he has been denied a pay increase to which he is entitled, and that whether he is in fact entitled to this increase is a genuine issue of material fact which makes summary judgment improper. However, the petitioner was evaluated as an “above-standard” employee and received the 6% pay increase commensurate with that rating. Since petitioner received the pay increase to which he was entitled under the City of Asheville’s Management Objectives Appraisal System, and there is no evidence in the record that respondent violated any procedural rules in evaluating the appellant, no genuine issue of material fact is present. Therefore, summary judgment for respondent will be affirmed.
*599Affirmed.
Judges Arnold and Phillips concur.